Citation Nr: 0314225	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  02-10 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 administrative decision 
of the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO).  The 
RO determined that the veteran had not submitted new and 
material evidence to reopen the claim for service connection 
for bilateral hearing loss.

In October 2002,  the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


REMAND

At the October 2002 hearing before the undersigned, the 
veteran stated that he had been treated at VA Medical Center 
in Philadelphia for hearing loss between 1968 and 1975.  An 
attempt to obtain those records has not been made and such 
records could be pertinent to the veteran's claim.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should request the treatment 
records from the Philadelphia, 
Pennsylvania, VA Medical Center from 1968 
to 1975.

2.  If records are received, the RO 
should readjudicate the veteran's 
petition to reopen the claim for service 
connection for bilateral hearing loss.  
If the benefit remains denied, the 
veteran should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the veteran's VA claim for 
benefits.  An appropriate period of time 
should be allowed for response.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


